 


110 HR 6279 IH: Oil Speculation Reduction Act of 2008
U.S. House of Representatives
2008-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6279 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2008 
Mr. Chabot introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To reduce speculation in crude oil markets, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Oil Speculation Reduction Act of 2008.  
2.Speculative limits and transparency for off-shore oil tradingSection 4 of the Commodity Exchange Act (7 U.S.C. 6) is amended by adding at the end the following: 
 
(e) 
(1)The Commission shall not exempt a board of trade, exchange, or market located outside the United States from the requirement of subsection (a) to become a designated contract market, derivatives transaction execution facility, or other registered entity, with respect to agreements, contracts, and transactions in crude oil to be physically delivered in the United States, unless the Commission determines that the board of trade, exchange, or market— 
(A)applies principles or requirements regarding the daily publication of trading information and position limits or accountability levels for speculators in the agreements, contracts, or transactions that are comparable to those applied by a designated contract market, derivatives transaction execution facility, or other registered entity; 
(B)provides information to the Commission, regarding the extent of speculative and nonspeculative trading in agreements, contracts, and transactions in crude oil that is comparable to the information the Commission determines necessary to publish a Commitment of Traders report for a designated contract market, derivatives transaction execution facility, or other registered entity with respect to the trading; and 
(C)imposes margin requirements that are— 
(i)comparable to those imposed by a designated contract market, derivatives transaction execution facility, or other registered entity for other commodities; and 
(ii)sufficient to reduce excessive speculation and protect consumers. 
(2)During the 6-month period that begins 1 year after the date of the enactment of this subsection, the Commission shall determine whether to continue to grant any exemption described in paragraph (1) that was granted before such date of enactment to any board of trade, exchange, or market located outside the United States..  
3.Report to the Congress Not later than 1 year after the date of the enactment of this Act, the Commodity Futures Trading Commission shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the effects of the amendment made by section 2 on the trading facilities, agreements, contracts, and transactions subject to the jurisdiction of the Commission. 
 
